Qtjillian, Justice.
The only question presented by the assignment of error in the present case is whether the Act of 1941, as amended (Ga. L. 1941, pp. 487-489; Ga. L. 1953, Nov. Sess., pp. 313, 314), embodied in Code Ann. § 67-1308, is applicable to a note and security deed given to secure the same where the note matured before the Act, according to its provisions, became effective as a statute of the State. This precise question is answered in the negative in the case of Todd v. Morgan, 215 Ga. 220, 221 (2) (109 SE2d 803). The Todd case is controlling here.

Judgment affirmed.


All the Justices concur.

Submitted January 11, 1965
Decided February 4, 1965.
G. W. Langford, for plaintiff in error.
Shaw, Stolz & Fletcher, contra.